


Exhibit 10.12(d)

 

 

 

CREDIT AGREEMENT

 

 

Dated as of September 14, 1999

 

 

among

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION,

not individually, except as

expressly stated herein,

but solely as the Owner Trustee

under the TSG Trust 1999-1,

as the Borrower,

 

 

The Several Lenders

from Time to Time Parties Hereto,

 

 

and

 

 

BANK OF AMERICA, N.A.,

as the Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

DEFINITIONS

 

 

1.1

Definitions.

 

 

1.2

Interpretation.

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

 

 

2.1

Commitments.

 

 

2.2

Notes.

 

 

2.3

Procedure for Borrowing.

 

 

2.4

Lender Unused Fees.

 

 

2.5

Termination or Reduction of Commitments.

 

 

2.6

Prepayments and Payments.

 

 

2.7

Conversion and Continuation Options.

 

 

2.8

Interest Rates and Payment Dates.

 

 

2.9

Computation of Interest.

 

 

2.10

Pro Rata Treatment and Payments.

 

 

2.11

Notice of Amounts Payable; Mandatory Assignment.

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.

CONDITIONS PRECEDENT

 

 

4.1

Conditions to Effectiveness.

 

 

4.2

Conditions to Each Loan.

 

SECTION 5.

COVENANTS

 

 

5.1

Other Activities.

 

 

5.2

Ownership of Properties, Indebtedness.

 

 

5.3

Disposition of Assets.

 

 

5.4

Compliance with Operative Agreements.

 

 

5.5

Further Assurances.

 

 

5.6

Notices.

 

 

5.7

Discharge of Liens.

 

 

5.8

Trust Agreement.

 

SECTION 6.

EVENTS OF DEFAULT

 

SECTION 7.

THE AGENT

 

 

7.1

Appointment and Authorization of Agent.

 

 

7.2

Delegation of Duties.

 

 

7.3

Liability of Agent.

 

 

7.4

Reliance by Agent.

 

 

7.5

Notice of Default.

 

 

7.6

Credit Decision; Disclosure of Information by Agent.

 

 

7.7

Indemnification of Agent.

 

 

7.8

Agent in Individual Capacity.

 

 

7.9

Successor Agent.

 

 

7.10

Actions of the Agent on Behalf of Holders.

 

SECTION 8.

MATTERS RELATING TO PAYMENT AND COLLATERAL

 

 

8.1

Collection and Allocation of Payments and Other Amounts.

 

 

8.2

Certain Remedial Matters.

 

 

8.3

Excepted Payments.

 

SECTION 9.

MISCELLANEOUS

 

 

9.1

Amendments and Waivers.

 

 

9.2

Notices.

 

 

9.3

No Waiver; Cumulative Remedies.

 

 

9.4

Survival of Representations and Warranties.

 

 

9.5

Payment of Expenses and Taxes.

 

 

9.6

Successors and Assigns.

 

 

9.7

Participations.

 

9.8

Assignments.

 

9.9

The Register.

 

9.10

Adjustments; Set-off.

 

9.11

Counterparts.

 

9.12

Severability.

 

9.13

Integration.

 

9.14

GOVERNING LAW.

 

9.15

SUBMISSION TO JURISDICTION; VENUE.

 

9.16

Acknowledgments.

 

9.17

WAIVERS OF JURY TRIAL.

 

9.18

Nonrecourse.

 

9.19

USURY SAVINGS PROVISION.

 

9.20

Nature of Lenders’ Obligations.

 

9.21

ENTIRE AGREEMENT.

 

SCHEDULES

 

 

Schedule 2.1

Commitments and Addresses of Lenders

 

 

EXHIBITS

 

 

Exhibit A-1

Form of Tranche A Note

Exhibit A-2

Form of Tranche B Note

Exhibit B

Form of Assignment and Acceptance

 

i

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of September 14, 1999 (as amended, modified,
extended, supplemented, restated and/or replaced from time to time, this
“Agreement”) is among FIRST SECURITY BANK, NATIONAL ASSOCIATION, not
individually, except as expressly stated herein, but solely as the Owner Trustee
under the TSG Trust 1999-1 (the “Owner Trustee” or the “Borrower”), the several
banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”) and BANK OF AMERICA, N.A., a national banking
association, as a Lender and as the agent for the Lenders (the “Agent”).

 

The parties hereto hereby agree as follows:

 


SECTION 1.
DEFINITIONS


 


1.1                               DEFINITIONS.

 

For purposes of this Agreement, capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned to them in Appendix A
to that certain Participation Agreement dated as of September 14, 1999 (as
amended, modified, extended, supplemented, restated and/or replaced from time to
time in accordance with the applicable provisions thereof, the “Participation
Agreement”) among Sabre Inc., as Lessee and Construction Agent, the Borrower,
the various banks and other lending institutions which are parties thereto from
time to time, as the Holders, the Lenders, and Bank of America, N.A., as agent
for the Lenders and, respecting the Security Documents, as the agent for the
Lenders and the Holders, to the extent of their interests.  Unless otherwise
indicated, references in this Agreement to articles, sections, paragraphs,
clauses, appendices, schedules and exhibits are to the same contained in this
Agreement.

 


1.2                               INTERPRETATION.

 

The rules of usage set forth in Appendix A to the Participation Agreement shall
apply to this Agreement.

 


SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS


 


2.1                               COMMITMENTS.

 

(a)                                  Subject to the terms and conditions hereof,
each of the Lenders severally agrees to make the portion of the Tranche A Loans
and the Tranche B Loans to the Borrower from time to time during the Commitment
Period in an amount up to such Lender’s Commitment as is set forth adjacent to
such Lender’s name in Schedule 2.1 hereto for the purpose of enabling the
Borrower to purchase the Properties and to pay Property Acquisition Costs,
Property Costs and Transaction Expenses, provided, that the aggregate principal
amount at any one (1) time outstanding with respect to each of the Tranche A
Loans and the Tranche B Loans shall not exceed the amount of the Tranche A
Commitments and the Tranche B Commitments respectively.  Any prepayments or
repayments of the Loans, whether mandatory or at the Borrower’s election, shall
not be subject to reborrowing except as set forth in Section 5.2(d) of the
Participation Agreement.

 

(b)                                 Subject to Section 11.3(f) of the
Participation Agreement, the Loans may from time to time be (i) Eurodollar
Loans, (ii) ABR Loans, or (iii) a combination thereof, as determined by the
Borrower and notified to the Agent in accordance with Sections 2.3 and 2.7.  In
the event the Borrower fails to provide notice pursuant to Section 2.3, the Loan
shall be an ABR Loan.  Any and all Eurodollar Loans shall be in an amount of at
least $2,000,000.  Any and all ABR Loans shall be in an amount of at least
$1,000,000.

 

--------------------------------------------------------------------------------


 

(c)                                  The Commitment of each Lender to make
Tranche A Loans  will be the same as its Commitment to make Tranche B Loans.

 


2.2                               NOTES.

 

The Loans made by each Lender shall be evidenced by promissory notes of the
Borrower, substantially in the form of Exhibit A-1 in the case of the Tranche A
Loans (each, a “Tranche A Note”) or Exhibit A-2 in the case of the Tranche B
Loans (each, a “Tranche B Note,” and with the Tranche A Notes, the “Notes”),
with appropriate insertions as to payee, payable to the order of such Lender and
in a principal amount up to the Tranche A Commitment or Tranche B Commitment, as
the case may be, of such Lender.  Each Lender is hereby authorized to record the
date, Type and amount of each Loan made by such Lender, each continuation
thereof, each conversion of all or a portion thereof to another Type, and the
date and amount of each payment or prepayment of principal thereof on the
schedule annexed to and constituting a part of its Note, and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded, provided, that the failure to make any such recordation
or any error in such recordation shall not affect the Borrower’s obligations
hereunder or under such Note.  Each Note shall (i) be dated the Initial Closing
Date, (ii) be stated to mature on the Expiration Date and (iii) provide for the
payment of principal in accordance with Section 2.6(d) and the payment of
interest in accordance with Section 2.8.

 


2.3                               PROCEDURE FOR BORROWING.

 

(a)                                  The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day that an Advance may
be requested pursuant to the terms of Section 5.2 of the Participation
Agreement, provided, that the Borrower shall give the Agent irrevocable notice
(which must be received by the Agent prior to 11:00 a.m., Dallas, Texas time, at
least three (3) Business Days prior to the requested Borrowing Date specifying
(i) the amount to be borrowed (which on any date shall not be in excess of the
then Available Commitments), (ii) the requested Borrowing Date, (iii) whether
the borrowing is to be of Eurodollar Loans, ABR Loans or a combination thereof,
(iv) if the borrowing is to be a combination of Eurodollar Loans and ABR Loans,
the respective amounts of each Type of Loan and (v) the Interest Period
applicable to each Eurodollar Loan.  Pursuant to the terms of the Participation
Agreement, the Borrower shall be deemed to have delivered such notice upon the
delivery of a Requisition by the Construction Agent or the Lessee containing
such required information.  Upon receipt of any such Requisition, the Agent
shall promptly notify each Lender thereof.  Each Lender will make the amount of
its pro rata share of each borrowing available to the Agent for the account of
the Borrower at the office of the Agent specified in Section 9.2 prior to 1:00
p.m., Dallas, Texas time, on the Borrowing Date requested by the Borrower in
funds immediately available to the Agent.  Such borrowing will then be made
available to the Borrower by the Agent crediting an account or accounts
designated, subject to Section 9.1 of the Participation Agreement, by the
Borrower on the books of such office with the aggregate of the amounts made
available to the Agent by the Lenders and in like funds as received by the
Agent.

 

(b)                                 Interest accruing on each Loan during the
Construction Period with respect to any Property shall, subject to the
limitations set forth in Section 5.1(b) of the Participation Agreement be added
to the principal amount of such Loan on the relevant Scheduled Interest Payment
Date.  On each such Scheduled Interest Payment Date, the Loan Property Cost and
Construction Loan Property Cost shall be increased by the amount of interest
added to the Loans.

 


2.4                               LENDER UNUSED FEES.

 

Promptly after receipt of the payment of the Lender Unused Fee payable pursuant
to Section 7.4 of the Participation Agreement, the Agent shall distribute such
payments to the Lenders pro rata in accordance with their respective
Commitments.

 


2.5                               TERMINATION OR REDUCTION OF COMMITMENTS.

 

(a)                                  The Borrower shall have the right, upon not
less than three (3) Business Days’ written notice to the Agent, to terminate the
Commitments or, from time to time, to reduce the amount of the Commitments,
provided, that (i) after giving effect to such reduction, the aggregate
outstanding principal amount of the Loans shall not exceed

 

2

--------------------------------------------------------------------------------


 

the aggregate Commitments and (ii) such notice shall be accompanied by a
certificate of the Construction Agent stating that the amount not less than
ninety-six and seven tenths percent (96.7%) of aggregate Budgeted Total Property
Costs as of the date of such reduction does not exceed the aggregate amount of
Available Commitments as of such date after giving effect to such reduction. 
Any such reduction (A) shall be in an amount equal to the lesser of (1)
$5,000,000 (and one million dollar increments thereafter) or (2) the remaining
Available Commitments, (B) shall reduce permanently the Commitments then in
effect and (C) shall be pro rata for the Commitments of all Lenders and pro rata
between the Tranche A Loans and the Tranche B Loans.

 

(b)                                 The Commitments respecting any particular
Property shall automatically be reduced to zero Dollars ($0) upon the occurrence
of the Rent Commencement Date respecting such Property.  On any date on which
the Commitments shall automatically be reduced to zero Dollars ($0) pursuant to
Section 6, the Borrower shall pay all outstanding Loans, together with accrued
unpaid interest thereon and all other amounts owing under the Operative
Agreements.

 


2.6                               PREPAYMENTS AND PAYMENTS.

 

(a)                                  Subject to Sections 11.2(e), 11.3 and 11.4
of the Participation Agreement, the Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty and
without setoff, deduction or counterclaim, upon at least three (3) Business
Days’ irrevocable notice from Borrower to the Agent, specifying the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans, ABR
Loans or a combination thereof, and, if a combination thereof, the amount
allocable to each.  Upon receipt of any such notice the Agent shall promptly
notify each Lender thereof.  If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein.

 

(b)                                 If on any date the Agent or the Lessor shall
receive any payment in respect of (i) any Casualty, Condemnation or
Environmental Violation pursuant to Sections 15.1(a) or 15.1(g) or Article XVI
of the Lease (excluding any payments in respect thereof which are payable to the
Lessee in accordance with the Lease), or (ii) the Termination Value of any
Property in connection with the Operative Agreements, or (iii) any payment
required to be made or elected to be made by the Construction Agent to the
Lessor pursuant to the terms of the Agency Agreement, then in each case, the
Borrower shall pay such amounts to the Agent and the Agent shall be required to
apply and pay such amounts in accordance with the provisions of Section 8.7(b)
of the Participation Agreement.

 

(c)                                  Each prepayment of the Loans pursuant to
Section 2.6(a) shall be allocated to reduce the respective Loan Property Costs
of all Properties pro rata according to the Loan Property Costs of such
Properties immediately before giving effect to such prepayment.  Each prepayment
of the Loans pursuant to Section 2.6(b) shall be allocated to reduce the Loan
Property Cost of the Property or Properties subject to the respective Casualty,
Condemnation, Environmental Violation, termination, purchase, transfer or other
circumstance giving rise to such prepayment.  Any amounts applied to reduce the
Loan Property Cost of any Construction Period Property pursuant to this
paragraph (c) shall also be applied to reduce the Construction Loan Property
Cost of such Property until such Construction Loan Property Cost has been
reduced to zero Dollars ($0).

 

(d)                                 The outstanding principal balance of the
Loans and all other amounts then due and owing under this Agreement or otherwise
with respect to the Loans shall be due and payable in full on the Expiration
Date.

 


2.7                               CONVERSION AND CONTINUATION OPTIONS.

 

(a)                                  The Borrower may elect from time to time to
convert Eurodollar Loans to ABR Loans by giving the Agent at least three (3)
Business Days’ prior irrevocable notice of such election no later than 11:00
a.m. (Dallas, Texas time), provided, that any such conversion of Eurodollar
Loans may only be made on the last day of an Interest Period with respect
thereto, and provided, further, to the extent an Event of Default has occurred
and is continuing on the last day of any such Interest Period, the applicable
Eurodollar Loan shall automatically be converted to an ABR Loan.  Subject to
Sections 2.8(a), 2.8(b) and 2.9(c), the Borrower may elect from time to time to
convert ABR Loans to Eurodollar Loans by giving the Agent at least three (3)
Business Days’ prior irrevocable notice of such election, which notice shall
specify the Interest Period applicable to each Eurodollar Loan.  Upon receipt of
any such notice, the Agent shall promptly notify each Lender thereof.  All or
any part of outstanding Eurodollar Loans or ABR

 

3

--------------------------------------------------------------------------------


 

Loans may be converted as provided herein, provided, that (i) no ABR Loan may be
converted into a Eurodollar Loan after the date that is one (1) month prior to
the Expiration Date and (ii) such notice of conversion regarding any Eurodollar
Loan shall contain an election by the Borrower of an Interest Period for such
Eurodollar Loan to be created by such conversion and such Interest Period shall
be in accordance with the terms of the definition of the term “Interest Period”
including without limitation subparagraphs (A) through (D) thereof.

 

(b)                                 Subject to the restrictions set forth in
Sections 2.3, 2.8(a), 2.8(b) and 2.9(c) hereof, any Eurodollar Loan may be
continued as such upon the expiration of the current Interest Period with
respect thereto by the Borrower giving irrevocable notice to the Agent, in
accordance with the applicable notice provision for the conversion of ABR Loans
to Eurodollar Loans set forth herein and in the applicable provisions of the
definition of the term “Interest Period”, of the length of the next Interest
Period to be applicable to such Loans, provided, that no Eurodollar Loan may be
continued as such after the date that is one (1) month prior to the Expiration
Date, provided, further, no Eurodollar Loans may be continued as such if an
Event of Default has occurred and is continuing as of the last day of the
Interest Period for such Eurodollar Loan, and provided, further, that if the
Borrower shall fail to give any required notice as described above or otherwise
herein, or if such continuation is not permitted pursuant to the proceeding
proviso, such Loan shall automatically be converted to an ABR Loan on the last
day of such then expiring Interest Period.

 


2.8                               INTEREST RATES AND PAYMENT DATES.

 

(a)                                  The Loans outstanding hereunder from time
to time shall bear interest at a rate per annum equal to either (i) with respect
to a Eurodollar Loan, the Eurodollar Rate determined for the applicable Interest
Period plus the Applicable Percentage or (ii) with respect to an ABR Loan, the
ABR, as selected by the Borrower in accordance with the provisions hereof;
provided, however, (A) upon delivery by the Agent of the notice described in
Section 2.9(c), the Loans of each of the Lenders shall bear interest at the ABR
applicable from time to time from and after the dates and during the periods
specified in Section 2.9(c), (B) upon the delivery by a Lender of the notice
described in Section 11.3(f) of the Participation Agreement, the Loans of such
Lender shall bear interest at the ABR applicable from time to time from and
after the dates and during the periods specified in Section 11.3(f) of the
Participation Agreement and (C) in such other circumstances as expressly
provided herein, the Loans shall bear interest at the ABR.

 

(b)                                 If (i) all or a portion of (A) the principal
amount of any Loan, (B) any interest payable thereon or (C) any other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), subject to any grace periods therefor or (ii) (A) a
replacement Construction Agent is hired in accordance with the provisions of the
Agency Agreement, (B) Completion of all Properties has not occurred on or prior
to the Construction Period Termination Date or (C) the cost of any Property
exceeds the original Construction Budget therefor (or the applicable
Construction Budget modified in accordance with the Operative Agreements), in
each case as previously delivered to the Agent, such overdue amount (in the case
of Section 2.8(b)(i)) or all Loans, including without limitation principal and
interest, and all other amounts payable hereunder (in the case of Section
2.8(b)(ii)) shall bear interest at a rate per annum which is the lesser of
(x) the then current rate of interest respecting such payment or other amount,
as the case may be, plus two percent (2%) and (y) the highest interest rate
permitted by applicable law, in each case from the date of such non-payment
until such payment is paid in full (whether after or before judgment) (in the
case of Section 2.8(b)(i)) or Completion of all Properties (in the case of
Section 2.8(b)(ii)).  All such amounts referenced in this Section 2.8(b) shall
be paid upon demand.

 

(c)                                  Interest shall be payable in arrears on the
applicable Scheduled Interest Payment Date, provided, that (i) interest accruing
pursuant to paragraph (b) of this Section 2.8 shall be payable from time to time
on demand, (ii) each prepayment of the Loans shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid and (iii) interest
shall accrue but not be payable during the Construction Period for a
Construction Period Property in accordance with Section 5.1(b) of the
Participation Agreement.

 


2.9                               COMPUTATION OF INTEREST.

 

(a)                                  Whenever it is calculated on the basis of
the ABR, interest shall be calculated on the basis of a year of three hundred
sixty-five (365) days (or three hundred sixty-six (366) days, as the case may
be) for the actual

 

4

--------------------------------------------------------------------------------


 

days elapsed; and, otherwise, interest shall be calculated on the basis of a
year of three hundred sixty (360) days for the actual days elapsed.  The Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurodollar Rate.  Any change in the interest rate on a Loan
resulting from a change in the ABR shall become effective as of the day on which
such change in the ABR becomes effective.  The Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error.

 

(c)                                  If the Eurodollar Rate cannot be determined
by the Agent in the manner specified in the definition of the term “Eurodollar
Rate”, the Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter.  Until such time as
the Eurodollar Rate can be determined by the Agent in the manner specified in
the definition of such term, no further Eurodollar Loans shall be made or shall
be continued as such at the end of the then current Interest Period nor shall
the Borrower have the right to convert ABR Loans to Eurodollar Loans.

 


2.10                        PRO RATA TREATMENT AND PAYMENTS.

 

(a)                                  Each borrowing by the Borrower from the
Lenders, any Advances or reduction of the Commitments of the Lenders shall be
made pro rata according to their respective Commitments.  Subject to the
provisions of Section 8.7 of the Participation Agreement and Section 2.11(b)
hereof, each payment (including without limitation each prepayment) by the
Borrower on account of principal of and interest on the Loans shall be made pro
rata according to the respective outstanding principal amounts on the Loans then
held by the Lenders.  All payments (including without limitation prepayments) to
be made by the Borrower hereunder and under the Notes, whether on account of
principal, interest or otherwise, shall be made without setoff or counterclaim
and shall be made prior to 1:00 p.m., Dallas, Texas time, on the due date
thereof to the Agent, for the account of the Lenders, at the Agent’s office
specified in Section 9.2, in Dollars and in immediately available funds.  The
Agent shall distribute such payments to the Lenders promptly upon receipt in
like funds as received.  If any payment hereunder becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day; provided, however, if such payment includes an amount
of interest calculated with reference to the Eurodollar Rate and the result of
such extension would be to extend such payment into another calendar month, then
such payment shall be made on the immediately preceding Business Day.  In the
case of any extension of any payment of principal pursuant to the preceding two
(2) sentences, interest thereon shall be payable at the then applicable rate
during such extension.

 

(b)                                 Unless the Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make its
share of such borrowing available to the Agent, the Agent may assume that such
Lender is making such amount available to the Agent, and the Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Agent by the required time
on the Borrowing Date therefor, such Lender shall pay to the Agent, on demand,
such amount with interest thereon at a rate equal to the daily average Federal
Funds Effective Rate for the period until such Lender makes such amount
immediately available to the Agent.  A certificate of the Agent submitted to any
Lender with respect to any amounts owing under this Section 2.10(b) shall be
conclusive in the absence of manifest error.  If such Lender’s share of such
borrowing is not made available to the Agent by such Lender within one (1)
Business Day of such Borrowing Date, the Agent shall also be entitled to recover
such amount with interest thereon at the rate as set forth above on demand from
the Borrower.

 


2.11                        NOTICE OF AMOUNTS PAYABLE; MANDATORY ASSIGNMENT.

 

(a)                                  In the event that any Lender becomes aware
that any amounts are or will be owed to it pursuant to Sections 11.2(e), 11.3 or
11.4 of the Participation Agreement or that it is unable to make Eurodollar
Loans, then it shall promptly notify the Borrower, the Lessee and the Agent
thereof and, as soon as possible thereafter, such Lender shall submit to the
Borrower (with a copy to the Lessee and the Agent) a certificate indicating the
amount owing to it

 

5

--------------------------------------------------------------------------------


 

and the calculation thereof.  The amounts set forth in such certificate shall be
prima facie evidence of the obligations of the Borrower hereunder.

 

(b)                                 In the event that any Lender delivers a
certificate in accordance with Section 2.11(a) in connection with amounts
payable pursuant to Sections 11.2(e) or 11.3 of the Participation Agreement or
such Lender is required to make Loans as ABR Loans in accordance with Section
11.3(f) of the Participation Agreement then, subject to Section 9.1 of the
Participation Agreement, the Borrower may, at its own expense (provided, such
amounts shall be reimbursed or paid entirely (as elected by the Borrower) by the
Lessee, as Supplemental Rent) and in the discretion of the Borrower, (i) require
such Lender to transfer or assign, in whole or (with such Lender’s consent) in
part, without recourse (in accordance with Section 9.8), all or (with such
Lender’s consent) part of its interests, rights (except for rights to be
indemnified for actions taken while a party hereunder) and obligations under
this Agreement to a replacement bank or institution if the Borrower (subject to
Section 9.1 of the Participation Agreement), with the full cooperation of such
Lender, can identify a Person who is ready, willing and able to be such
replacement bank or institution with respect thereto and such replacement bank
or institution (which may be another Lender) shall assume such assigned
obligations, or (ii) during such time as no Default or Event of Default has
occurred and is continuing, terminate the Commitment of such Lender and prepay
all outstanding Loans of such Lender; provided, however, that (x) subject to
Section 9.1 of the Participation Agreement, the Borrower or such replacement
bank or institution, as the case may be, shall have paid to such Lender in
immediately available funds the principal of and interest accrued to the date of
such payment on the Loans made by it hereunder and all other amounts owed to it
hereunder (and, if such Lender is also a Holder, all Holder Advances and Holder
Yield accrued and unpaid thereon), (y) any termination of Commitments shall be
subject to the terms of Section 2.5(a) and (z) such assignment or termination of
the Commitment of such Lender and prepayment of Loans does not conflict with any
law, rule or regulation or order of any court or Governmental Authority.

 


SECTION 3.
REPRESENTATIONS AND WARRANTIES


 

To induce the Agent and the Lenders to enter into this Agreement and to make the
Loans, each of the Trust Company and the Owner Trustee hereby makes and affirms
the representations and warranties set forth in Section 6.1 of the Participation
Agreement to the same extent as if such representations and warranties were set
forth in this Agreement in their entirety.

 


SECTION 4.
CONDITIONS PRECEDENT


 


4.1                               CONDITIONS TO EFFECTIVENESS.

 

The effectiveness of this Agreement is subject to the satisfaction of all
conditions precedent set forth in Section 5.3 of the Participation Agreement
required by said Section to be satisfied on or prior to the Initial Closing
Date.

 


4.2                               CONDITIONS TO EACH LOAN.

 

The agreement of each Lender to make any Loan requested to be made by it on any
date is subject to the satisfaction of all conditions precedent set forth in
Section 5.3 and 5.4 of the Participation Agreement required by said Sections to
be satisfied on or prior to the date of the applicable Loan.

 

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions
contained in this Section 4.2 have been satisfied.

 

6

--------------------------------------------------------------------------------


 


SECTION 5.
COVENANTS


 

So long as any Loan or Note remains outstanding and unpaid or any other amount
is owing to any Lender or the Agent hereunder:

 


5.1                               OTHER ACTIVITIES.

 

The Borrower shall not conduct, transact or otherwise engage in, or commit to
transact, conduct or otherwise engage in, any business or operations other than
the entry into, and exercise of rights and performance of obligations in respect
of, the Operative Agreements and other activities incidental or related to the
foregoing.

 


5.2                               OWNERSHIP OF PROPERTIES, INDEBTEDNESS.

 

The Borrower shall not own, lease, manage or otherwise operate any properties or
assets other than in connection with the activities described in Section 5.1, or
incur, create, assume or suffer to exist any Indebtedness or other consensual
liabilities or financial obligations other than as may be incurred, created or
assumed or as may exist in connection with the activities described in Section
5.1 (including without limitation the Loans and other obligations incurred by
the Borrower hereunder).

 


5.3                               DISPOSITION OF ASSETS.

 

The Borrower shall not convey, sell, lease, assign, transfer or otherwise
dispose of any of its property, business or assets, whether now owned or
hereafter acquired, except to the extent expressly contemplated by the Operative
Agreements.

 


5.4                               COMPLIANCE WITH OPERATIVE AGREEMENTS.

 

The Borrower shall at all times (a) observe and perform all of the covenants,
conditions and obligations required to be performed by it (whether in its
capacity as the Lessor, the Owner Trustee or otherwise) under each Operative
Agreement to which it is a party and (b) observe and perform, or cause to be
observed and performed, all of the covenants, conditions and obligations of the
Lessor under the Lease, even in the event that the Lease is terminated at stated
expiration following a Lease Event of Default or otherwise.

 


5.5                               FURTHER ASSURANCES.

 

At any time and from time to time, upon the written request of the Agent, and at
the expense of the Borrower (provided, such amounts shall be reimbursed or paid
entirely (as elected by the Borrower) by the Lessee, as Supplemental Rent), the
Borrower will promptly and duly execute and deliver such further instruments and
documents and take such further action as the Agent or the Majority Lenders may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and the other Operative Agreements and of the rights and
powers herein or therein granted.

 


5.6                               NOTICES.

 

If on any date, a Responsible Officer of the Borrower shall obtain actual
knowledge of the occurrence of a Default or Event of Default, the Borrower will
give written notice thereof to the Agent within five (5) Business Days after
such date.

 


5.7                               DISCHARGE OF LIENS.

 

Neither the Borrower nor the Trust Company will create or permit to exist at any
time, and each will, at its own expense, promptly take such action as may be
necessary duly to discharge, or cause to be discharged, all Lessor Liens
attributable to it, provided, that the Borrower and the Trust Company shall not
be required to discharge any Lessor Lien while the same is being contested in
good faith by appropriate proceedings diligently prosecuted so long

 

7

--------------------------------------------------------------------------------


 

as such proceedings shall not involve any material danger of impairment of any
of the Liens contemplated by the Security Documents or of the sale, forfeiture
or loss of, and shall not materially interfere with the disposition of, any
Property or title thereto or any interest therein or the payment of Rent.

 


5.8                               TRUST AGREEMENT.

 

Without prejudice to any right under the Trust Agreement of the Owner Trustee to
resign, the Owner Trustee (a) agrees not to terminate or revoke the trust
created by the Trust Agreement except as permitted by Article VIII of the Trust
Agreement, (b) agrees not to amend, supplement, terminate, revoke or otherwise
modify any provision of the Trust Agreement in any manner which could reasonably
be expected to have an adverse effect on the rights or interests of the Agent or
the Lenders hereunder or under the other Operative Agreements and (c) agrees to
comply with all of the terms of the Trust Agreement.

 


SECTION 6.
EVENTS OF DEFAULT


 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

(a)                                  Except as provided in Sections 6(c), the
Borrower shall default in the payment when due of any principal on the Loans or
default in the payment when due of any interest on the Loans, and in either such
case, such default shall continue for three (3) or more Business Days; or

 

(b)                                 Except as provided in Sections 6(a) and
6(c), the Borrower shall default, and such default shall continue for ten (10)
or more Business Days, in the payment of any amount owing under any Credit
Document; or

 

(c)                                  (i) The Borrower shall default in the
payment of any amount due on the Expiration Date owing under any Credit Document
or (ii) the Borrower shall default in the payment when due of any principal or
interest on the Loans payable with regard to any obligation of Lessee to pay
Termination Value when due or to pay Basic Rent or Supplemental Rent at such
time as any Termination Value is due; or

 

(d)                                 The Borrower shall default in the due
performance or observance by it of any term, covenant or agreement contained in
any Credit Document to which it is a party (other than those referred to in
paragraphs (a), (b) and (c) above) and such default shall have continued
unremedied for a period of at least thirty (30) days after notice to the
Borrower by the Agent or the Majority Lenders, provided, further, if any such
default is not capable of remedy within such thirty (30) day period but may be
remedied with further diligence and if the Borrower has and continues to pursue
diligently such remedy, then the Borrower shall be granted additional time to
pursue such remedy but in no event more than an additional thirty (30) days.

 

(e)                                  Any representation, warranty or statement
made or deemed made by the Borrower herein or in any other Credit Document or by
the Borrower or the Lessee in the Participation Agreement, or in any statement
or certificate delivered or required to be delivered pursuant hereto or thereto,
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

 

(f)                                    (i) Any Lease Event of Default shall have
occurred and be continuing, or (ii) the Owner Trustee shall default in the due
performance or observance by it of any term, covenant or agreement contained in
the Participation Agreement or in the Trust Agreement to or for the benefit of
the Agent or a Lender, provided, that in the case of this clause (ii) such
default shall have continued unremedied for a period of at least thirty (30)
days after notice to the Owner Trustee and Lessee by the Agent or the Majority
Lenders, provided, further, that in the case of this clause (ii), such default
is not capable of remedy within such thirty (30) day period but may be remedied
with further diligence and if the Borrower has and continues to pursue
diligently such remedy, then the Borrower shall be granted additional time to
pursue such remedy but in no event more than an additional thirty (30) days; or

 

(g)                                 The Borrower shall commence a voluntary case
concerning itself under the Bankruptcy Code or an involuntary case is commenced
against the Borrower and the petition is not contravened within ten (10) days
after

 

8

--------------------------------------------------------------------------------


 

commencement of the case or an involuntary case is commenced against the
Borrower and the petition is not dismissed within sixty (60) days after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
the Borrower; or the Borrower commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower, or there is commenced against the
Borrower any such proceeding which remains undismissed for a period of sixty
(60) days; or the Borrower is adjudicated insolvent or bankrupt, or any order of
relief or other order approving any such case or proceeding is entered; or the
Borrower suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of sixty (60) days; or the Borrower makes a general assignment for the
benefit of creditors; or any corporate or partnership action is taken by the
Borrower for the purpose of effecting any of the foregoing; or

 

(h)                                 Any Security Document (other than Uniform
Commercial Code financing statements which lapse is due to the failure to file
renewal statements) shall cease to be in full force and effect, or shall cease
to give the Agent the Liens, rights, powers and privileges purported to be
created thereby (including without limitation a first priority perfected
security interest in, and Lien on, all of the Properties), in favor of the Agent
on behalf of the Lenders and the Holders, superior to and prior to the rights of
all third Persons and subject to no other Liens (except in each case to the
extent expressly permitted herein or in any Operative Agreement); or

 

(i)                                     The Lease shall cease to be enforceable
against the Lessee; or

 

(j)                                     One (1) or more judgments or decrees
shall be entered against the Borrower involving a liability of $100,000 or more
in the aggregate for all such judgments and decrees for the Borrower and any
such judgments or decrees shall not have been vacated, discharged or stayed or
bonded pending appeal within sixty (60) days from the entry thereof,

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
shall immediately become due and payable, and (B) if such event is any other
Event of Default, either or both of the following actions may be taken:  (i)
with the consent of the Majority Lenders, the Agent may, or upon the request of
the Majority Lenders, the Agent shall, by notice to the Borrower declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the consent of the Majority Lenders, the
Agent may, or upon the request of the Majority Lenders, the Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the Notes to be
due and payable forthwith, whereupon the same shall immediately become due and
payable (any of the foregoing occurrences or actions referred to in clause (A)
or (B) above, an “Acceleration”).  Except as expressly provided above in this
Section 6, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.

 

Upon the occurrence of any Event of Default and at any time thereafter so long
as any Event of Default shall be continuing, the Agent shall, upon the written
instructions of the Majority Secured Parties, exercise any or all of the rights
and powers and pursue any and all of the remedies available to it hereunder and
(subject to the terms thereof) under the other Credit Documents, the Lease and
the other Operative Agreements and shall have any and all rights and remedies
available under the Uniform Commercial Code or any provision of law.

 

Upon the occurrence of any Event of Default and at any time thereafter so long
as any Event of Default shall be continuing, the Agent may, and upon request of
the Majority Secured Parties shall, proceed to protect and enforce this
Agreement, the Notes, the other Credit Documents and the Lease by suit or suits
or proceedings in equity, at law or in bankruptcy, and whether for the specific
performance of any covenant or agreement herein contained or in execution or aid
of any power herein granted, or for foreclosure hereunder, or for the
appointment of a receiver or receivers for the Property or for the recovery of
judgment for the indebtedness secured thereby or for the enforcement of any
other proper, legal or equitable remedy available under applicable laws.

 

The Borrower shall be liable for any and all accrued and unpaid amounts due
hereunder before, after or during the exercise of any of the foregoing remedies,
including without limitation all reasonable legal fees and other

 

9

--------------------------------------------------------------------------------


 

reasonable costs and expenses incurred by the Agent or any Lender by reason of
the occurrence of any Event of Default or the exercise of remedies with respect
thereto.

 


SECTION 7.
THE AGENT

 


7.1                               APPOINTMENT AND AUTHORIZATION OF AGENT.

 

Each Lender hereby irrevocably (subject to Section 7.9) appoints, designates and
authorizes Agent to take such action on its behalf under the provisions of this
Agreement and each other Operative Agreement and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Operative Agreement, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Operative Agreement, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Operative Agreement or otherwise exist against Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 


7.2                               DELEGATION OF DUTIES.

 

Agent may execute any of its duties under this Agreement or any other Operative
Agreement by or through agents, employees or attorneys–in–fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney–in–fact that it selects with reasonable care.

 


7.3                               LIABILITY OF AGENT.

 

No Agent–Related Person shall (i) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Operative Agreement or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any of Lenders for any recital, statement, representation or warranty made by
the Borrower or Lessee or any Subsidiary or Affiliate of the Borrower or Lessee,
or any officer thereof, contained in this Agreement or in any other Operative
Agreement, or in any certificate, report, statement or other document referred
to or provided for in, or received by Agent under or in connection with, this
Agreement or any other Operative Agreement, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Operative Agreement, or for any failure of the Borrower or Lessee or any other
party to any Operative Agreement to perform its obligations hereunder or
thereunder.  No Agent–Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Operative
Agreement, or to inspect the properties, books or records of the Borrower or
Lessee or any of the Borrower’s or Lessee’s Subsidiaries or Affiliates.

 


7.4                               RELIANCE BY AGENT.

 

(a)                                  Agent shall be entitled to rely, and shall
be fully protected in relying, upon any Advance Request, writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Borrower or Lessee), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Operative Agreement unless it shall
first receive such advice or concurrence of the Majority Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by

 

10

--------------------------------------------------------------------------------


 

reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Operative Agreement in accordance with a request or
consent of the Majority Lenders or all Lenders, if required hereunder or
pursuant to any other Operative Agreement, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions specified in Sections 4.1 and 4.2 of this Agreement and in
Sections 5.3 and 5.4 of the Participation Agreement, each Lender shall be deemed
to have consented to, approved or accepted or to be satisfied with (unless such
Lender has objected in writing pursuant to the provisions of Section 9.2 prior
to the particular closing or funding then under consideration) each document or
other matter either sent by Agent to such Lender for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to such Lender.

 


7.5                               NOTICE OF DEFAULT.

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to Agent for the account of
Lenders, unless Agent shall have received written notice from a Lender, the
Borrower or the Lessee referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”.  Agent
will notify Lenders of its receipt of any such notice.  Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Majority Lenders in accordance with Section 6; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interest of Lenders.

 


7.6                               CREDIT DECISION; DISCLOSURE OF INFORMATION BY
AGENT.

 

Each Lender acknowledges that no Agent–Related Person has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of the Borrower, the Lessee, the Subsidiaries of the Borrower or the
Subsidiaries of the Lessee, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender as to any matter, including
without limitation, whether Agent–Related Persons have disclosed material
information in their possession.  Each Lender, including any Lender by
assignment, represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower, the Lessee, the Subsidiaries of the Borrower
and the Subsidiaries of the Lessee, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder.  Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Operative Agreements, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Borrower and Lessee. 
Except for notices, reports and other documents expressly herein required to be
furnished to Lenders by Agent herein, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower, the Lessee, any Subsidiaries of
the Borrower or any Subsidiaries of the Lessee which may come into the
possession of any of Agent–Related Persons.

 


7.7                               INDEMNIFICATION OF AGENT.

 

WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, LENDERS
SHALL INDEMNIFY UPON DEMAND EACH AGENT–RELATED PERSON (TO THE EXTENT NOT
REIMBURSED BY OR ON BEHALF OF THE LESSEE AND WITHOUT LIMITING THE OBLIGATION OF
THE LESSEE TO DO SO), PRO RATA, AND HOLD HARMLESS EACH AGENT–RELATED PERSON FROM
AND AGAINST ANY AND ALL INDEMNIFIED

 

11

--------------------------------------------------------------------------------


 

LIABILITIES INCURRED BY IT, INCLUDING THOSE CAUSED BY EACH AGENT-RELATED
PERSON’S NEGLIGENCE; PROVIDED FURTHER, HOWEVER, THAT NO LENDER SHALL BE LIABLE
FOR THE PAYMENT TO ANY AGENT-RELATED PERSON OF ANY PORTION OF SUCH INDEMNIFIED
LIABILITY RESULTING FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;
PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE
MAJORITY LENDERS SHALL BE DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT FOR PURPOSES OF THIS SECTION.  Without limitation of the foregoing,
each Lender shall reimburse Agent upon demand for its ratable share of any
reasonable costs or out–of–pocket expenses (including Attorney Costs) incurred
by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Operative Agreement,
or any document contemplated by or referred to herein, to the extent that Agent
is not reimbursed for such expenses by or on behalf of the Lessee.  The
undertaking in this Section shall survive the payment of all Obligations
hereunder and under the other Operative Agreements and the resignation or
replacement of Agent.

 


7.8                               AGENT IN INDIVIDUAL CAPACITY.

 

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrower, the Lessee and the Subsidiaries and
Affiliates of the Borrower and the Lessee as though Bank of America were not
Agent hereunder and without notice to or consent of Lenders.  Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding the Borrower, the Lessee, the Affiliates of
the Borrower or the Affiliates of the Lessee (including information that may be
subject to confidentiality obligations in favor of the Borrower, the Lessee or
any such Affiliate) and acknowledge that Agent shall be under no obligation to
provide such information to them.  With respect to its Loans, Bank of America
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not Agent.

 


7.9                               SUCCESSOR AGENT.

 

Agent may, and at the request of the Majority Lenders shall, resign as Agent
upon 30 days’ notice to Lenders.  If Agent resigns under this Agreement, the
Majority Lenders shall appoint from among Lenders a successor Agent for Lenders
which successor Agent shall be approved by the Borrower and the Lessee.  If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with Lenders, the Borrower and the
Lessee, a successor Agent from among Lenders.  Upon the acceptance of its
appointment as successor Agent hereunder, such successor Agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers and
duties as Agent shall be terminated.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 7 and the provisions of the
Operative Agreements regarding the repayment of Transaction Expenses shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.  If no successor Agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and Lenders shall perform all of the duties of Agent hereunder
until such time, if any, as the Majority Lenders appoint a successor agent as
provided for above.

 


7.10                        ACTIONS OF THE AGENT ON BEHALF OF HOLDERS.

 

The parties hereto specifically acknowledge and consent to the Agent’s acting on
behalf of the Holders as provided in the Participation Agreement, and, in any
such case, the Lenders acknowledge that the Holders shall be entitled to vote as
“Secured Parties” hereunder to the extent required or permitted by the Operative
Agreements (including without limitation Sections 8.2(h) and 8.6 of the
Participation Agreement).

 

12

--------------------------------------------------------------------------------


 

SECTION 8.
MATTERS RELATING TO PAYMENT AND COLLATERAL


 


8.1                               COLLECTION AND ALLOCATION OF PAYMENTS AND
OTHER AMOUNTS.

 

The Lessee, the Construction Agent, the Agent, the Lenders, the Holders and the
Borrower have agreed pursuant to the terms of Section 8.7 of the Participation
Agreement to a procedure for the allocation and distribution of certain payments
and distributions, including without limitation the proceeds of Collateral.

 


8.2                               CERTAIN REMEDIAL MATTERS.

 

Notwithstanding any other provision of this Agreement or any other Credit
Document:

 

(a)                                  the Borrower shall at all times retain to
the exclusion of all other parties, all rights to Excepted Payments payable to
it and to demand, collect or commence an action at law to obtain such payments
and to enforce any judgment with respect thereto; and

 

(b)                                 the Borrower and each Holder shall at all
times retain the right, but not to the exclusion of the Agent, (i) to retain all
rights with respect to insurance that Article XIV of the Lease specifically
confers upon the “Lessor”, (ii) to provide such insurance as the Lessee shall
have failed to maintain or as the Borrower or any Holder may desire, and (iii)
to bring an action to enforce compliance by the Lessee with the provisions of
Articles VIII, IX, X, XI, XIV and XVII of the Lease.

 


8.3                               EXCEPTED PAYMENTS.

 

Notwithstanding any other provision of this Agreement or the Security Documents,
any Excepted Payment received at any time by the Agent shall be distributed
promptly to the Person entitled to receive such Excepted Payment.

 


SECTION 9.
MISCELLANEOUS


 


9.1                               AMENDMENTS AND WAIVERS.

 

None of the terms or provisions of this Agreement may be terminated, amended,
supplemented, waived or modified except in accordance with the terms of Section
12.4 of the Participation Agreement.

 


9.2                               NOTICES.

 

All notices required or permitted to be given under this Agreement shall be
given in accordance with Section 12.2 of the Participation Agreement.

 


9.3                               NO WAIVER; CUMULATIVE REMEDIES.

 

No failure to exercise and no delay in exercising, on the part of the Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or future exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 


9.4                               SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

All representations and warranties made by the Borrower under the Operative
Agreements shall survive the execution and delivery of this Agreement and the
Notes and the making of the Loans hereunder.

 

13

--------------------------------------------------------------------------------


 


9.5                               PAYMENT OF EXPENSES AND TAXES.

 

The Borrower agrees to (with funds provided by the Lessee as Supplemental
Rent):  (a) pay all reasonable out-of-pocket costs and expenses of (i) the Agent
whether or not the transactions herein contemplated are consummated, in
connection with the negotiation, preparation, execution and delivery of the
Operative Agreements and the documents and instruments referred to therein
(including without limitation the reasonable fees and disbursements of Moore &
Van Allen, PLLC), the ongoing administration thereof and any amendment, waiver
or consent relating thereto (including without limitation the reasonable fees
and disbursements of counsel to the Agent) and (ii) the Agent and each of the
Lenders in connection with the enforcement of the Operative Agreements and the
documents and instruments referred to therein (including without limitation the
reasonable fees and disbursements of counsel for the Agent and for each of the
Lenders) and (b) pay and hold each of the Lenders harmless from and against any
and all present and future stamp and other similar taxes with respect to the
foregoing matters and save each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to such Lender) to pay such taxes.

 


9.6                               SUCCESSORS AND ASSIGNS.

 

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Lenders, the Agent, all future holders of the Notes and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each Lender.

 


9.7                               PARTICIPATIONS.

 

Subject to and in accordance with Section 10.1 of the Participation Agreement,
each Lender may sell participations to one or more Persons (each, a
“Participant”) in all or a portion of its rights, obligations or rights and
obligations under the Operative Agreements (including all or a portion of its
Commitment or its Loans); provided, however, that  (a) such Lender’s obligations
under the Operative Agreements shall remain unchanged,  (b) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations,  (c) the Participant shall be entitled to the benefit of, and
shall be subject to the provisions of, the yield protection provisions contained
in Sections 11.2(e), 11.3 and 11.4 of the Participation Agreement and the right
of set-off contained in Section 12.15 of the Participation Agreement; provided,
however, that the Participant shall be subject to the obligations of a Financing
Party under such sections, including the obligation to select an alternative
office for Advances to the extent required pursuant to Section 11.3(d) of the
Participation Agreement, and the Participant shall be subject to Section 2.11 of
this Credit Agreement, and provided, further, however, that no Lender may sell
participations to any Participant if such Lender has knowledge that immediately
upon such sale, such Participant would be entitled to make a claim under any of
Sections 11.2(e), 11.3 or 11.4 of the Participation Agreement and (d) the
Borrower shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under the Operative
Agreements, and such Lender shall retain the sole right to enforce the
obligations of the Borrower relating to its Loans and its Notes and to approve
any amendment, modification, or waiver of any provision of the Operative
Agreements (other than amendments, modifications, or waivers decreasing the
amount of principal of or the rate at which interest is payable on such Loans or
Notes, extending any scheduled principal payment date or date fixed for the
payment of interest on such Loans or Notes, or extending its Commitment).

 

Any Lender may furnish any information concerning the Borrower, the Lessee or
any Subsidiaries of the Lessee in the possession of such Lender from time to
time to Participants (including prospective Participants), subject, however, to
the provisions of Section 12.13 of the Participation Agreement.

 


9.8                               ASSIGNMENTS.

 

(a)                                  Subject to and in accordance with Section
10.1 of the Participation Agreement, each Lender may assign to one or more
Eligible Assignees all or a portion of its rights and obligations under the
Operative Agreements (including, without limitation, all or a portion of its
Loans, its Notes, and its Commitment); provided, however, that

 

(i)                                     each such assignment shall be to an
Eligible Assignee;

 

14

--------------------------------------------------------------------------------


 

(ii)                                  except in the case of an assignment to
another Lender or an assignment of all of a Lender’s rights and obligations
under the Operative Agreements, any such partial assignment shall be in an
amount at least equal to $5,000,000 or an integral multiple of $1,000,000 in
excess thereof;

 

(iii)                               each such assignment by a Lender shall be of
a constant, and not varying, percentage of all of its rights and obligations
under the Operative Agreements and the Notes; and

 

(iv)                              the parties to such assignment shall execute
and deliver to the Agent for its acceptance an Assignment and Acceptance
substantially in the form of Exhibit B hereto, together with any Note subject to
such assignment and a processing fee of $3,500.

 

Upon execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights and benefits of a Lender under the
Operative Agreements and the assigning Lender shall, to the extent of such
assignment, relinquish its rights and be released from its obligations under the
Operative Agreements.  Upon the consummation of any assignment pursuant to this
Section, the assignor, the Agent and the Borrower shall make appropriate
arrangements so that, if required, new Notes are issued to the assignor and the
assignee.  If the assignee is not incorporated under the laws of the United
States of America or a state thereof, it shall deliver to the Borrower and the
Agent certification as to exemption from deduction or withholding of Taxes in
accordance with Section 11.2(e) of the Participation Agreement.

 

(b)                                 Upon its receipt of an Assignment and
Acceptance executed by the parties thereto, together with any Note subject to
such assignment and payment of the processing fee, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the parties thereto.

 

(c)                                  Notwithstanding any other provision set
forth in any Operative Agreement, any Lender may at any time assign and pledge
all or any portion of its Loans and its Notes to any Federal Reserve Bank as
collateral security pursuant to Regulation A and any Operating Circular issued
by such Federal Reserve Bank.  No such assignment shall release the assigning
Lender from its obligations hereunder.

 

(d)                                 Any Lender may furnish any information
concerning the Borrower, the Lessee or any Subsidiaries of the Lessee in the
possession of such Lender from time to time to assignees (including prospective
assignees), subject, however, to the provisions of Section 12.13 of the
Participation Agreement.

 


9.9                               THE REGISTER.

 

The Agent shall maintain at its address referred to in Section 12.2 of the
Participation Agreement a copy of each Assignment and Acceptance delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and the Commitment of, and principal amount of the Loans owing
to, each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 


9.10                        ADJUSTMENTS; SET-OFF.

 

(a)                                  Except as otherwise expressly provided in
Section 8.1 hereof and Section 8.7 of the Participation Agreement where, and to
the extent, one (1) Lender is entitled to payments prior to other Lenders, if
any Lender (a “Benefitted Lender”) shall at any time receive any payment of all
or part of its Loans, or interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 6(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such Benefitted

 

15

--------------------------------------------------------------------------------


 

Lender shall purchase for cash from the other Lenders a participating interest
in such portion of each such other Lender’s Loan, or shall provide such other
Lenders with the benefits of any such collateral, or the proceeds thereof, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral or proceeds ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the event of such
recovery, but without interest.

 

(b)                                 In addition to any rights now or hereafter
granted under applicable Law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default, the Agent and each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to the Borrower or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by the Agent or such Lender (including
without limitation by branches and agencies of the Agent or such Lender wherever
located) to or for the credit or the account of the Borrower against and on
account of the obligations and liabilities of the Borrower to the Agent or such
Lender under this Agreement or under any of the other Operative Agreements,
including without limitation all interests in obligations of the Borrower
purchased by any such Lender pursuant to Section 9.10(a), and all other claims
of any nature or description  arising out of or connected with this Agreement or
any other Operative Agreement, irrespective or whether or not the Agent or such
Lender shall have made any demand and although  said obligations, liabilities or
claims, or any of them, shall be contingent or unmatured.

 


9.11                        COUNTERPARTS.

 

This Agreement may be executed by one (1) or more of the ­parties to this
Agreement on any number of separate counterparts (including without limitation
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one (1) and the same instrument.  A set of the original counterparts
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Agent.

 


9.12                        SEVERABILITY.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


9.13                        INTEGRATION.

 

This Agreement and the other Credit Documents represent the agreement of the
Borrower, the Agent, and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Agent or any Lender relative to subject matter hereof not
expressly set forth or referred to herein or in the other Credit Documents.

 


9.14                        GOVERNING LAW.

 

THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

 


9.15                        SUBMISSION TO JURISDICTION; VENUE.

 

THE PROVISIONS OF THE PARTICIPATION AGREEMENT RELATING TO SUBMISSION TO
JURISDICTION AND VENUE ARE HEREBY INCORPORATED BY REFERENCE HEREIN, MUTATIS
MUTANDIS.

 

16

--------------------------------------------------------------------------------


 


9.16                        ACKNOWLEDGMENTS.

 

The Borrower hereby acknowledges that:

 

(a)                                  neither the Agent nor any Lender has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Credit Documents, and the
relationship between the Agent (and the Lenders) and the Borrower, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(b)                                 no joint venture is created hereby or by the
other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 


9.17                        WAIVERS OF JURY TRIAL.

 

THE BORROWER, THE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY,
KNOWINGLY AND WILLINGLY, WAIVE, TO THE FULLEST EXTENT ALLOWED BY APPLICABLE LAW,
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 


9.18                        NONRECOURSE.

 

In addition to and not in limitation of Section 12.9 of the Participation
Agreement, anything to the contrary contained in this Agreement or in any other
Operative Agreement notwithstanding, no Exculpated Person shall be personally
liable in any respect for any liability or obligation hereunder or under any
other Operative Agreement including without limitation the payment of the
principal of, or interest on, the Notes, or for monetary damages for the breach
of performance of any of the covenants contained in this Agreement, the Notes or
any of the other Operative Agreements.  The Agent and the Lenders agree that, in
the event any of them pursues any remedies available to them under this
Agreement, the Notes or any other Operative Agreement, neither the Agent nor the
Lenders shall have any recourse against the Borrower, nor any other Exculpated
Person, for any deficiency, loss or claim for monetary damages or otherwise
resulting therefrom and recourse shall be had solely and exclusively against the
Trust Estate and the Lessee; but nothing contained herein shall be taken to
prevent recourse against or the enforcement of remedies against the Trust Estate
in respect of any and all liabilities, obligations and undertakings contained in
this Agreement, the Notes or any other Operative Agreement.  The Agent and the
Lenders further agree that the Borrower shall not be responsible for the payment
of any amounts owing hereunder (excluding principal and interest (other than
Overdue Interest) in respect of the Loans) (such non-excluded amounts,
“Supplemental Amounts”) except to the extent that payments of Supplemental Rent
designated by the Lessee for application to such Supplemental Amounts shall have
been paid by the Lessee pursuant to the Lease (it being understood that the
failure by the Lessee for any reason to pay any Supplemental Rent in respect of
such Supplemental Amounts shall nevertheless be deemed to constitute a default
by the Borrower for the purposes of Section 6).  Notwithstanding the foregoing
provisions of this Section 9.18, nothing in this Agreement or any other
Operative Agreement shall (a) constitute a waiver, release or discharge of any
obligation evidenced or secured by this Agreement or any other Credit Document,
(b) limit the right of the Agent or any Lender to name the Borrower as a party
defendant in any action or suit for judicial foreclosure and sale under any
Security Document, (c) relieve any Exculpated Person from liability and
responsibility for (but only to the extent of damages arising by reason of)
active waste knowingly committed by any Exculpated Person with respect to any
Property or any fraud, gross negligence or willful misconduct on the part of any
Exculpated Person, (d) relieve any Exculpated Person from liability and
responsibility for (but only to the extent of the monies misappropriated,
misapplied or not turned over) (i) except for Excepted Payments,
misappropriation or misapplication by the Lessor (i.e., application in a manner
contrary to any of the Operative Agreements) of any insurance proceeds or
condemnation award paid or delivered to the Lessor by any Person other than the
Agent, (ii) except for Excepted Payments, any deposits or any escrows or amounts
owed by the Construction Agent under the Agency Agreement held by the Lessor or
(iii) except for Excepted Payments, any rent or other income received by the
Lessor from the Lessee that is not turned over to the Agent; (e) affect or in
any way limit the Agent’s rights and remedies under any Operative Agreement with
respect to the Rents and rights and powers of the Agent under the Operative
Agreements or to obtain a judgment against the Lessee’s interest in the
Properties or the Agent’s rights and powers to obtain a judgment against the
Lessor (provided, that no deficiency

 

17

--------------------------------------------------------------------------------


 

judgment or other money judgment shall be enforced against any Exculpated Person
except to the extent of the Lessor’s interest in the Trust Estate (excluding
Excepted Payments) or to the extent the Lessor may be liable as otherwise
contemplated in clauses (c) and (d) of this Section 9.18); or (f) affect in any
way the validity or enforceability of any guaranty (whether of payment and/or
performance) given to the Lessor, the Agent or the Lenders, or of any indemnity
agreement given by the Borrower, in connection with the Loans made hereunder.

 


9.19                        USURY SAVINGS PROVISION.

 

IT IS THE INTENT OF THE PARTIES HERETO TO CONFORM TO AND CONTRACT IN STRICT
COMPLIANCE WITH APPLICABLE USURY LAW FROM TIME TO TIME IN EFFECT.  ANY PAYMENT
CHARACTERIZED AS INTEREST BY SUCH USURY LAW MAY BE REFERRED TO HEREIN AS
“INTEREST.”  ALL OF THE OPERATIVE AGREEMENTS AND THE OTHER AGREEMENTS AMONG THE
PARTIES HERETO ARE HEREBY LIMITED BY THE PROVISIONS OF THIS PARAGRAPH WHICH
SHALL OVERRIDE AND CONTROL ALL SUCH AGREEMENTS, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER WRITTEN OR ORAL.  IN NO WAY, NOR IN ANY EVENT OR
CONTINGENCY (INCLUDING WITHOUT LIMITATION PREPAYMENT OR ACCELERATION OF THE
MATURITY OF ANY OBLIGATION), SHALL ANY INTEREST TAKEN, RESERVED, CONTRACTED FOR,
CHARGED, OR RECEIVED UNDER THIS AGREEMENT OR OTHERWISE, EXCEED THE MAXIMUM
NONUSURIOUS AMOUNT PERMISSIBLE UNDER APPLICABLE LAW.  IF, FROM ANY POSSIBLE
CONSTRUCTION OF ANY OF THE OPERATIVE AGREEMENTS OR ANY OTHER DOCUMENT OR
AGREEMENT, INTEREST WOULD OTHERWISE BE PAYABLE IN EXCESS OF THE MAXIMUM
NONUSURIOUS AMOUNT, ANY SUCH CONSTRUCTION SHALL BE SUBJECT TO THE PROVISIONS OF
THIS PARAGRAPH AND SUCH AMOUNTS UNDER SUCH DOCUMENTS OR AGREEMENTS SHALL BE
AUTOMATICALLY REDUCED TO THE MAXIMUM NONUSURIOUS AMOUNT PERMITTED UNDER
APPLICABLE LAW, WITHOUT THE NECESSITY OF EXECUTION OF ANY AMENDMENT OR NEW
DOCUMENT OR AGREEMENT.  IF THE AGENT OR ANY LENDER SHALL EVER RECEIVE ANYTHING
OF VALUE WHICH IS CHARACTERIZED AS INTEREST WITH RESPECT TO THE OBLIGATIONS OWED
HEREUNDER OR UNDER APPLICABLE LAW AND WHICH WOULD, APART FROM THIS PROVISION, BE
IN EXCESS OF THE MAXIMUM LAWFUL AMOUNT, AN AMOUNT EQUAL TO THE AMOUNT WHICH
WOULD HAVE BEEN EXCESSIVE INTEREST SHALL, WITHOUT PENALTY, BE APPLIED TO THE
REDUCTION OF THE COMPONENT OF PAYMENTS DEEMED TO BE PRINCIPAL AND NOT TO THE
PAYMENT OF INTEREST, OR REFUNDED TO THE BORROWER OR ANY OTHER PAYOR THEREOF, IF
AND TO THE EXTENT SUCH AMOUNT WHICH WOULD HAVE BEEN EXCESSIVE EXCEEDS THE
COMPONENT OF PAYMENTS DEEMED TO BE PRINCIPAL.  THE RIGHT TO DEMAND PAYMENT OF
ANY AMOUNTS EVIDENCED BY ANY OF THE OPERATIVE AGREEMENTS DOES NOT INCLUDE THE
RIGHT TO RECEIVE ANY INTEREST WHICH HAS NOT OTHERWISE ACCRUED ON THE DATE OF
SUCH DEMAND, AND NEITHER THE AGENT NOR ANY LENDER INTENDS TO CHARGE OR RECEIVE
ANY UNEARNED INTEREST IN THE EVENT OF SUCH DEMAND.  ALL INTEREST PAID OR AGREED
TO BE PAID TO THE AGENT OR ANY LENDER SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD THROUGHOUT THE
FULL STATED TERM (INCLUDING WITHOUT LIMITATION ANY RENEWAL OR EXTENSION) OF THIS
AGREEMENT SO THAT THE AMOUNT OF INTEREST ON ACCOUNT OF SUCH PAYMENTS DOES NOT
EXCEED THE MAXIMUM NONUSURIOUS AMOUNT PERMITTED BY APPLICABLE LAW.

 


9.20                        NATURE OF LENDERS’ OBLIGATIONS.

 

The obligations of Lenders hereunder are several and not joint or joint and
several.  Nothing contained in this Agreement or any other Operative Agreement
and no action taken by Agent or Lenders or any of them pursuant hereto or
thereto may, or may be deemed to, make Lenders a partnership, an association, a
joint venture or other entity, either among themselves or with the Borrower, the
Lessee, any Affiliate of the Borrower or any Affiliate of the Lessee.  Each
Lender’s obligation to make any Loan pursuant hereto is several and not joint or
joint and several, and in the case of the initial Loan only is conditioned upon
the performance by all other Lenders of their obligations to make initial
Loans.  A default by any Lender will not increase the pro rata share of
obligations pursuant to the Operative Agreements attributable to any other
Lender.

 

18

--------------------------------------------------------------------------------


 


9.21                        ENTIRE AGREEMENT.

 

THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER OPERATIVE AGREEMENTS REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREIN AND
THEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

 

[signature pages to follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION, not individually, except as expressly
stated herein, but solely as the Owner Trustee under the TSG Trust 1999-1

 

 

 

 

 

By:

/s/ Val T. Orton

 

 

Name:

Val T. Orton

 

 

Title:

Vice Pres.

 

 

 

 

 

 

[signatures pages continue]

 

 

20

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as the Agent and a Lender

 

 

 

 

 

By:

/s/ Kevin C. Leader

 

 

Name:

Kevin C. Leader

 

 

Title:

Managing Director

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Philippa F. Portnoy

 

 

Name:

Philippa F. Portnoy

 

 

Title:

Vice President

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

 

 

FIRST UNION NATIONAL BANK, as a Lender

 

 

 

 

 

By:

/s/ Paul L. Menconi

 

 

Name:

Paul L. Menconi

 

 

Title:

Vice President

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

 

 

BANCA COMMERCIALE ITALIANA - LOS ANGELES FOREIGN BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Edward C. Bermant

 

 

Name:

Edward C. Bermant

 

 

Title:

FVP & Deputy Manager

 

 

 

 

 

 

 

 

By:

/s/ Joseph Carlani

 

 

Name:

Joseph Carlani

 

 

Title:

Vice President

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

 

 

MORGAN GUARANTY TRUST COMPANY OF
NEW YORK, as a Lender

 

 

 

 

 

By:

/s/ Kathryn Sayko-Yanes

 

 

Name:

Kathryn Sayko-Yanes

 

 

Title:

Vice President

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK, ATLANTA, as a Lender

 

 

 

 

 

By:

/s/ Deborah S. Armstrong

 

 

Name:

Deborah S. Armstrong

 

 

Title:

Vice President

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NEW YORK, as a Lender

 

 

 

 

 

By:

/s/ Ronald R. Reedy

 

 

Name:

Ronald R. Reedy

 

 

Title:

Vice President

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK (TEXAS), N.A., as a Lender

 

 

 

 

 

By:

/s/ Brent Bertino

 

 

Name:

Brent Bertino

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

 

 

KBC BANK N.V., as a Lender

 

 

 

 

 

By:

/s/ Robert Snauffer

 

 

Name:

Robert Snauffer

 

 

Title:

First Vice President

 

 

 

 

 

 

 

KBC BANK N.V., as a Lender

 

 

 

 

 

By:

/s/ Robert M. Surdam, Jr.

 

 

Name:

Robert M. Surdam, Jr.

 

 

Title:

Vice President

 

 

 

 

 

 

[signatures pages end]

 

 

29

--------------------------------------------------------------------------------


 

 

Schedule 2.1

 

 

 

Tranche A Commitment

 

Tranche B Commitment

 

Name of Lenders

 

Amount

 

Percent

 

Amount

 

Percent

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

33,262,753.21

 

18.8564360595

%

$

5,029,011.49

 

18.8564360595

%

Citibank, N.A.

 

$

23,283,927.25

 

13.1995052416

%

$

3,520,308.05

 

13.1995052416

%

First Union National Bank

 

$

18,480,000.00

 

10.4761904762

%

$

2,794,000.00

 

10.4761904762

%

Banca Commerciale Italiana - Los Angeles Foreign Branch

 

$

16,800,000.00

 

9.5238095238

%

$

2,540,000.00

 

9.5238095238

%

Morgan Guaranty Trust Company of New York

 

$

16,800,000.00

 

9.5238095238

%

$

2,540,000.00

 

9.5238095238

%

SunTrust Bank, Atlanta

 

$

16,800,000.00

 

9.5238095238

%

$

2,540,000.00

 

9.5238095238

%

The Bank of New York

 

$

16,800,000.00

 

9.5238095238

%

$

2,540,000.00

 

9.5238095238

%

Wells Fargo Bank (Texas), N.A.

 

$

16,800,000.00

 

9.5238095238

%

$

2,540,000.00

 

9.5238095238

%

KBC Bank N.V.

 

$

17,373,319.54

 

9.8488206037

%

$

2,626,680.46

 

9.8488206037

%

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

176,400,000.00

 

100.0000000000

%

$

26,670,000.00

 

100.0000000000

%

 

--------------------------------------------------------------------------------


 

Exhibit A-1

 

TRANCHE A NOTE

 

(TSG Trust 1999-1)

 

[                   ,        ]

 

FOR VALUE RECEIVED, the undersigned, FIRST SECURITY BANK, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as the Owner Trustee under the
TSG Trust 1999-1 (the “Borrower”), hereby unconditionally promises to pay to the
order of [Lender] (the “Lender”), at the office of Bank of America National
Trust and Savings Association, located at 1850 Gateway Boulevard, Concord, CA 
94520 or at such other address as may be specified by Bank of America, N.A., in
lawful money of the United States of America and in immediately available funds,
on the Expiration Date, the aggregate unpaid principal amount of all Tranche A
Loans made by the Lender to the Borrower pursuant to Section 2.1 of the Credit
Agreement (as defined below).  The Borrower agrees to pay interest in like money
at such office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.8 of such
Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Tranche A Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof and each conversion
of all or a portion thereof to another Type.  Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed. 
The failure to make any such endorsement or any error in such endorsement shall
not affect the obligations of the Borrower in respect of such Loan.

 

This Note (a) is one (1) of the Notes referred to in the Credit Agreement dated
as of September 14, 1999 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lender, the other
banks and financial institutions from time to time parties thereto and Bank of
America, N.A., as the Agent, (b) is subject to the provisions of the Credit
Agreement (including without limitation Section 9.18 thereof) and (c) is subject
to optional and mandatory prepayment in whole or in part as provided in the
Credit Agreement.  Reference is hereby made to the Credit Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Note in respect thereof.

 

Upon the occurrence of any one (1) or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

 

THIS NOTE, TOGETHER WITH THE OTHER OPERATIVE AGREEMENTS REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREIN AND THEREIN
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,

 

A1-1

--------------------------------------------------------------------------------


 

CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

IN WITNESS WHEREOF, THE UNDERSIGNED AUTHORIZED OFFICER OF THE BORROWER HAS
EXECUTED THIS NOTE AS OF THE DATE FIRST SET FORTH ABOVE.

 

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION, not individually, but solely as the
Owner Trustee under the TSG Trust 1999-1

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

A1-2

--------------------------------------------------------------------------------


 

Exhibit A-2

 

TRANCHE B NOTE

 

(TSG Trust 1999-1)

 

[                      ,           ]

 

FOR VALUE RECEIVED, the undersigned, FIRST SECURITY BANK, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as the Owner Trustee under the
TSG Trust 1999-1 (the “Borrower”), hereby unconditionally promises to pay to the
order of [Lender] (the “Lender”) at the office of Bank of America, N.A. located
at 1850 Gateway Boulevard, Concord, CA  94520 or at such other address as may be
specified by Bank of America, N.A., in lawful money of the United States of
America and in immediately available funds, on the Expiration Date, the
aggregate unpaid principal amount of all Tranche B Loans made by the Lender to
the Borrower pursuant to Section 2.1 of the Credit Agreement (as defined
below).  The Borrower agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in Section 2.8 of such Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Tranche B Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof and each conversion
of all or a portion thereof to another Type.  Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed. 
The failure to make any such endorsement or any error in such endorsement shall
not affect the obligations of the Borrower in respect of such Loan.

 

This Note (a) is one (1) of the Notes referred to in the Credit Agreement dated
as of September 14, 1999 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lender, the other
banks and financial institutions from time to time parties thereto and Bank of
America, N.A., as the Agent, (b) is subject to the provisions of the Credit
Agreement (including without limitation Section 9.18 thereof) and (c) is subject
to optional and mandatory prepayment in whole or in part as provided in the
Credit Agreement.  Reference is hereby made to the Credit Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Note in respect thereof.

 

Upon the occurrence of any one (1) or more of the Events of Default, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable, all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.

 

THIS NOTE, TOGETHER WITH THE OTHER OPERATIVE AGREEMENTS REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREIN AND THEREIN
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

A2-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE UNDERSIGNED AUTHORIZED OFFICER OF THE BORROWER HAS
EXECUTED THIS NOTE AS OF THE DATE FIRST SET FORTH ABOVE.

 

 

 

FIRST SECURITY BANK, NATIONAL ASSOCIATION, not individually, but solely as the
Owner Trustee under the TSG Trust 1999-1

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

A2-2

--------------------------------------------------------------------------------


 

Exhibit B

 

ASSIGNMENT AND ACCEPTANCE

 

 

THIS ASSIGNMENT AND ACCEPTANCE dated as of                     ,             (as
amended, modified, supplemented, restated and/or replaced from time to time,
this “Assignment and Acceptance”) is between
[                                  ] (the “Assignor”) and
[                                        ] (the “Assignee”).

 

Reference is made to the Credit Agreement, dated as of September 14, 1999 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among FIRST SECURITY BANK, NATIONAL ASSOCIATION, not in its
individual capacity, but solely as the Owner Trustee under the TSG Trust 1999-1
(the “Owner Trustee” or the “Borrower”), the Lenders named therein and Bank of
America, N.A., as the Agent.  Unless otherwise defined herein, terms defined in
the Credit Agreement (or pursuant to Section 1 of the Credit Agreement, defined
in other agreements) and used herein shall have the meanings given to them in or
pursuant to the Credit Agreement.

 

The Assignor and the Assignee agree as follows:

 

1.                                       The Assignor hereby irrevocably sells
and assigns to the Assignee without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from the Assignor without recourse to
the Assignor, as of the Effective Date (as defined below), a [        %]
interest (the “Assigned Interest”) in and to the Assignor’s rights and
obligations under the Credit Agreement with respect to the credit facility
contained in the Credit Agreement as are set forth on Schedule 1 hereto (the
“Assigned Facility”), in a principal amount for the Assigned Facility as set
forth on Schedule 1.

 

2.                                       The Assignor (a) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Operative Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Operative Agreement or any other instrument or document
furnished pursuant thereto, other than that it has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any such adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, or any other obligor or the performance or observance by the Borrower,
or any other obligor of any of their respective obligations under the Credit
Agreement or any other Operative Agreement or any other instrument or document
furnished pursuant hereto or thereto; and (c) attaches the Note held by it
evidencing the Assigned Facility and requests that the Agent exchange such Note
for a new Note payable to the Assignee and (if the Assignor has retained any
interest in the Assigned Facility) a new Note payable to the Assignor in the
respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Effective Date).

 

3.                                       The Assignee (a) represents and
warrants that it is legally authorized to enter into this Assignment and
Acceptance; (b) confirms that it has received copies of the Operative
Agreements, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Operative Agreements or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Operative Agreements or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and the other Operative Agreements to which Assignee is a
party and will perform in accordance herewith all the obligations which by the
terms of the Credit Agreement and the other Operative Agreements to which
Assignee is a party are required to be performed by it as a Lender including
without limitation, if it is organized under the laws of a jurisdiction outside
the U.S., its obligation pursuant to Section 11.2(e) of the Participation
Agreement.

 

B-1

--------------------------------------------------------------------------------


 

4.                                       The effective date of this Assignment
and Acceptance shall be [                      ,          ] (the “Effective
Date”).  Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance by it and recording by the Agent pursuant
to Section 9.9 of the Credit Agreement, effective as of the Effective Date
(which shall not, unless otherwise agreed to by the Agent, be earlier than five
(5) Business Days after the date of such acceptance and recording by the Agent).

 

5.                                       Upon such acceptance and recording,
from and after the Effective Date, the Agent shall make all payments in respect
of the Assigned Interest (including without limitation payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to the Effective Date or accrue subsequent to the Effective Date. 
The Assignor and the Assignee shall make all appropriate adjustments in payments
by the Agent for periods prior to the Effective Date or with respect to the
making of this assignment directly between themselves.

 

6.                                       From and after the Effective Date, (a)
the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the other Operative Agreements and shall be bound by
the provisions thereof and (b) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Operative Agreements.

 

7.                                       THIS ASSIGNMENT AND ACCEPTANCE SHALL BE
GOVERNED BY, AND CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

 

 

[Name of Assignor]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Name of Assignee]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Consented To:

 

 

 

SABRE, INC., as the Construction Agent and as the Lessee

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A., as the Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

[consents required only to the extent expressly provided in Section 9.8 of the
Credit Agreement]

 

B-3

--------------------------------------------------------------------------------


 

SCHEDULE 1
TO ASSIGNMENT AND ACCEPTANCE
RELATING TO THE CREDIT AGREEMENT,
DATED AS OF SEPTEMBER 14, 1999,

AMONG
FIRST SECURITY BANK, NATIONAL ASSOCIATION
NOT INDIVIDUALLY,
BUT SOLELY AS THE OWNER TRUSTEE,
THE LENDERS NAMED THEREIN
AND
BANK OF AMERICA, N.A.,
AS THE AGENT
FOR THE LENDERS (IN SUCH CAPACITY, THE “AGENT”)

 

 

Name of
Assignor:                                                                                           

 

Name of
Assignee:                                                                                           

 

Effective Date of Assignment:
                                                     

 

Credit Facility
Assigned

 

Principal Amount
Assigned

 

Commitment Percentage
Assigned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

%

 

 

 

[Name of Assignor]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Name of Assignee]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

B-4

 

--------------------------------------------------------------------------------
